Case 2:19-cr-14040-KMM Document 53 Entered on FLSD Docket 07/22/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 14040-CR-MOORE/MAYNARD

  UNITED STATES OF AMERICA,

  v.

  CHARLTON EDWARD LA CHASE

        Defendant.
  ______________________________ /

                      UNITED STATES= RESPONSE TO DEFENDANT’S
                        MOTION FOR COMPASSIONATE RELEASE

         The United States of America, by and through the undersigned Assistant United States

  Attorney, hereby files this response to the defendant’s motion for compassionate release. Despite

  being represented by counsel, the defendant filed the motion on his own. The Court should deny

  the motion pursuant to Local Rule 11.1(d)(4). In any event, compassionate release under 18 U.S.C.

  § 3582(c)(1)(A) does not apply in this case.

         On May 24, 2019, the defendant was release from FCI Jessup, Georgia after serving an 18

  month prison sentence in U.S. v. La Chase, 18-14011-CR-ROSENBERG/MAYNARD(s). Later

  that day he was arrested in connection with the instant case.

         On May 28, 2019, the Federal Public Defender’s Office was appointed to represent the

  defendant in the present case. He is currently represented by counsel. On July 17, 2020, the

  defendant filed a motion for compassionate release on his own.

         The defendant’s motion should be denied pursuant to Local Rule 11.1(d)(4). That rule

  precludes the defendant from appearing or acting on his own behalf.

         Furthermore, since the defendant is not serving a sentence in the Bureau of Prisons,

  compassionate release under 18 U.S.C. § 3582(c)(1)(A) does not apply.
Case 2:19-cr-14040-KMM Document 53 Entered on FLSD Docket 07/22/2020 Page 2 of 2




                                              CONCLUSION

         The government respectfully requests that the Court deny the defendant’s motion for

  compassionate release for the previously state reasons.

                                               Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                       By:     /s/Rolando Garcia
                                               ROLANDO GARCIA
                                               Assistant United States Attorney
                                               Florida Bar No. 0763012
                                               500 South Australian Avenue, Suite 400
                                               West Palm Beach, FL 33401
                                               Telephone: 561 820-8711/Fax 561 820-8777
                                               rolando.garcia@usdoj.gov




                                     Certificate of Service

         I HEREBY CERTIFY that on July 22, 2020, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF.


                                                       /s/ Rolando Garcia
                                                       Rolando Garcia
                                                       Assistant United States Attorney




                                                 2
